DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 2/28/2022.  Claims 1, 3-4, 7-8, 10, 23 and 25-26 are currently amended.  Claims 2, 5-6 and 9 were cancelled.  Claims 1, 3-4, 7-8 and 10-26 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Almeida (“Electrochemical insertion of lithium into a doped diamond film grown on carbon felt substrates”).
	Regarding Claim 23, Almedia discloses an electrode capable of being used in a redox flow battery, consisting of a boron doped diamond deposited as a film on an electrically conductive substrate (carbon felt substrate) [refer to Abstract and Experimental sections] {That is, Almeida discloses that the boron-doped diamond film is grown by hot filaments chemical vapor deposition on carbon felt to form an electrode in the same manner as that described in the instant specification [Specification – pg. 8, lines 3-33]}.
Claim(s) 1, 3-4, 11-15, 17-18, 21-22 and 24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris-Cohen (US 2016/0254562 A1) in view of Noack (US 2012/0115069 A1).
	Regarding Claim 1, Morris-Cohen discloses a redox flow battery [par. 0040-43,0055-56,0083; Fig. 1], comprising:
a positive electrode 10 (e.g., electrode in contact with the first active material 30);
a positive electrode electrolyte which contains a first type of redox active material (e.g., first aqueous electrolyte including a first active redox material 30), wherein the positive electrode electrolyte is in contact with the positive electrode;
a negative electrode 10 (e.g., electrode in contact with the second active material 40);
a negative electrode electrolyte which contains a second type of redox active material (e.g., second aqueous electrolyte including a second active redox material 40), wherein the negative electrode electrolyte is in contact with the negative electrode; and
an ion-exchange separator (separator 20) between the positive electrode electrolyte and the negative electrode electrolyte configured to charge and discharge the battery,
wherein at least one of the positive electrode and the negative electrode is a conductive diamond-like carbon or carbon doped with boron, and
wherein at least one of the positive electrode electrolyte and the negative electrode electrolyte is in contact with the diamond-like carbon or the carbon doped with boron as the electrode material.
	Morris-Cohen fails to teach wherein at least one of the positive electrode and the negative electrode is a conductive boron doped diamond deposited as a film on an electrically conductive substrate such that at least one of the positive electrode electrolyte and the and the negative electrode electrolyte contacts only the boron doped diamond as an electrode material.  However, Noack, from the same field of endeavor, discloses electrodes b for a redox flow battery comprising boron doped diamond as an electrode material coated on an electrically conductive substrate by way of CVD because diamond electrodes are chemically inert toward a multitude of substances and mechanically stable, and when doped with boron, the electrical conductivity can be improved [Noack – pars. 0100-103; Fig. 1] {Note that the boron-doped diamond electrode material is coated on the substrate using the CVD method which necessarily forms a film-like coating}.  Therefore, before the effective filing date of the claimed invention, an ordinary skilled artisan would have found it obvious to modify the battery of Morris-Cohen wherein at least one of the positive electrode and the negative electrode is a conductive boron doped diamond deposited as a film on an electrically conductive substrate such that at least one of the positive electrode electrolyte and the and the negative electrode electrolyte contacts only the boron doped diamond as an electrode material.
	Regarding Claims 3-4, modified Morris-Cohen discloses wherein both the positive electrode and the negative electrode are conductive boron doped diamond deposited on an electrically conductive substrate, and wherein both the positive electrode electrolyte and the negative electrode electrolyte are in contact with only the boron doped diamond as an electrode material [Noack – pars. 0100-103; Fig. 1].
	Regarding Claims 11-15, Morris-Cohen discloses wherein the first type of redox active material may be different from or the same as the second type of redox active material, wherein each of the positive electrode electrolyte and the negative electrode electrolyte, which may be the same or different, contain at least one type of redox couple selected from transition metals and lanthanides, wherein the at least one type of redox couple in a transition metal is selected from Ti, V, Cr, Mn, Fe, Co, Cu, Zn, and Sn [Morris-Cohen – pars. 0056,0062]. 
	Regarding Claim 17, Morris-Cohen discloses wherein the positive electrode electrolyte contains at least one type of redox couple (e.g., Mn2+/Mn3+) and has a thermodynamic potential of not less than 1 volt (e.g., 1.51V) [par. 0062; also refer to par. 0032 of PgPublication of instant application].
	Regarding Claim 18, Morris-Cohen discloses wherein the negative electrode electrolyte contains at least one type of redox couple (e.g., Zn3+/Zn) and has a thermodynamic potential of not more than 0.8 volts (e.g., 0.7618 V) [par. 0062; also refer to par. 0035 of PgPublication of instant application].
	Regarding Claims 21-22, Morris-Cohen discloses wherein the ion-exchange separator is selected from the group consisting of a cation exchange membrane, an anion exchange membrane, and a microporous separator including Nafion [Morris-Cohen – pars. 0057-60].
	Regarding Claim 24, modified Morris-Cohen discloses boron doped diamond configured as at least one of the positive and negative electrode of the redox flow battery of claim 1.
	Regarding Claims 25-26, modified Morris-Cohen discloses a conductive diamond configured as an electrode in the redox flow battery whereby neither redox couple contains Mn or Ti (i.e., Morris-Cohen discloses other options such as Fe, Cu, V, etc. as redox couples for the positive and negative electrodes) [pars. 0062,0083]. 
	Claims 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris-Cohen and Noack, as applied to claim 1 above, and further in view of Sugimoto (US 2014/0322632 A1).
NOTE: Claims 7-8 and 10 are drawn to a product which is described in a product-by-process format. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP 2113].  In the cases of claims 7 and 8, as long as the prior art shows that the conductive diamond electrode includes a conductive diamond on a patterned or porous substrate such that the conductive diamond substantially functions and has a structure similar to that of a conductive diamond that is grown on the substrate, then the prior art meets the requirements of the claims.  In the case of claim 10, as long as the prior art shows that the conductive diamond electrode is substantially similar in structure as an electrode that is fabricated by way of etching, then the prior art meets the requirements of the claim.
Regarding Claims 7-8 and 10, modified Morris-Cohen fails to teach wherein the electrically conductive substrate is a patterned substrate, a porous substrate, or is etched.  However, Sugimoto, from the same field of endeavor, discloses a conductive diamond electrode formed as a layer on an electrode substrate by growing diamond on the substrate using CVD, wherein both the conductive diamond layer and the substrate contain micropores [Sugimoto – pars. 0041,0048,0062,0067].  Sugimoto further teaches that the formed porous polycrystalline conductive diamond layer with controlled crystal plane has a large surface area allowing the electrode to achieve high quality, increased reaction efficiency and stability [Sugimoto – par. 0048].  Sugimoto also teaches that the substrate may include a metal mesh which is substantially similar in structure as a porous, patterned or etched electrode.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the electrically conductive substrate of Morris-Cohen conductive diamond electrode is grown on a patterned substrate, on a porous substrate, or an etched substrate to provide an electrode with high quality, increased reaction efficiency and stability.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris-Cohen and Noack, as applied to claim 1 above, and further in view of Skyllas-Kazacos (US 2005/0244707 A1).
	Regarding Claim 16, modified Morris-Cohen fails to teach wherein the at least one type of redox couple is a halogen selected from the group consisting of chlorine, bromine and iodine.  However, Skyllas-Kazacos, from the same field of endeavor, discloses a redox flow battery which may include V, Cu, Mo, Mn, Ti and Sn, or halides thereof, as well-known redox couples for negative electrode electrolytes, and further discloses that that the positive electrode electrolyte may contain a halogen and a halide of the same metal ion, the halogen including chlorine, bromine or both [Skyllas-Kazacos – pars. 0027-41,0065].  Skyllas-Kaacos further teaches that by using the same metal in both half-cells but using a halide in the positive half-cell as a redox couple for the redox reaction, any problems associated with cross-contamination by diffusion of ions across the membrane can be eliminated [Skyllas-Kazacos – pars. 0010-19].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified at least the positive electrode electrolyte of Morris-Cohen to contain at least one type of halogen redox couple including chlorine and/or bromine in order to eliminate any problems associated with cross-contamination by diffusion of ions across the membrane.
	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris-Cohen and Noack, as applied to claim 13 above, and further in view of Dong (US 2012/0045680 A1).
	Regarding Claim 19, Morris-Cohen fails to disclose wherein each of the positive electrode electrolyte and the negative electrode electrolyte have a concentration of not less than 0.1 M and not more than 10 M.  However, Dong, from the same field of endeavor, discloses a redox flow battery in which each of the positive electrode electrolyte and the negative electrode electrolyte have a concentration of not less than 0.1 M and not more than 10 M (i.e., 0.3 M to 5 M) in order to ensure sufficiently high energy density as a large-capacity storage battery [Dong – pars. 0046-47].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Dong to have modified the battery of Morris-Cohen wherein each of the positive electrode electrolyte and the negative electrode electrolyte have a concentration of not less than 0.1 M and not more than 10 M in order to ensure sufficiently high energy density as a large-capacity storage battery.
	Regarding Claim 20, Morris-Cohen discloses wherein each of the positive electrode electrolyte and the negative electrode electrolyte contains a solvent which may be the same or different for the positive electrode electrolyte and the negative electrode electrolyte, and wherein the solvent is an aqueous solution [pars. 0056,0062], but fails to teach wherein the solvent is an aqueous solution containing at least one species selected from the group consisting of H2SO4, HCl, HClO4, CH3SO3H, K2SO4, Na2SO4, H3PO4, K2PO4, Na3PO4, K3PO4, H4P2O7, HNO3, KNO3, NaNO3, NaOH, and KOH.  However, Dong, from the same field of endeavor, discloses a redox flow battery wherein each of the positive electrode electrolyte and the negative electrode electrolyte contains a solvent which may be the same or different for the positive electrode electrolyte and the negative electrode electrolyte, wherein the solvent is an aqueous solution containing at least one species selected from the group consisting of H2SO4, K2SO4, Na2SO4, H3PO4, K2PO4, Na3PO4, K3PO4, HNO3, KNO3, and NaNO3 as well known positive/negative electrode electrolytes for a redox flow battery in the art [Dong – par. 0048].  Therefore, before the filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the positive and negative electrode electrolytes of Morris-Cohen wherein the solvent is an aqueous solution containing at least one species selected from the group consisting of H2SO4, K2SO4, Na2SO4, H3PO4, K2PO4, Na3PO4, K3PO4, HNO3, KNO3, and NaNO3 as well-known positive/negative electrode electrolytes for a redox flow battery in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724